Citation Nr: 1106680	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lung cancer, to include 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran had verified active service from March 1963 to March 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania which, in pertinent part, denied service connection 
for hypertension, and denied service connection for carcinoma of 
the lung, to include as due to herbicide exposure.

The Board notes that although the Veteran filed a notice of 
disagreement regarding the denials of service connection for 
hypertension and service connection for lung cancer, after the 
issuance of a Statement of the Case (SOC), the Veteran only filed 
a substantive appeal regarding the claim for service connection 
for hypertension.  However, the Veteran's service representative, 
in his VA Form 1-646, dated in November 2004, well within the 
appeal period, indicated that the Veteran wished to appeal the 
issue of service connection for lung cancer.  This is accepted as 
a substantive appeal of that issue, and the Board will address 
that issue as well.

The Veteran was scheduled for a hearing in August 2005, but 
requested and received a postponement of the hearing.  The 
rescheduled hearing was scheduled for December 2005, and proper 
notification was sent.  Electronic records show that the 
Veteran's representative called to cancel the rescheduled 
hearing.  As such, the request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2010)

This appeal was previously before the Board in November 2007 and 
August 2009.  The Board remanded the claim so that the Veteran 
could receive corrective notice, treatment records could be 
requested, and the Veteran could be scheduled for a VA 
examinations.  The case has been returned to the Board for 
further appellate consideration.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not have a current diagnosis of lung cancer.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service nor was 
it due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claim in 
April 2004.  Thereafter, he was notified of the provisions of the 
VCAA in correspondence dated in April 2004, July 2004, December 
2007, April 2009, December 2009, and August 2010.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the December 2007 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded VA medical examinations in July 2004 
and October 2010 to assess the current nature of his claimed 
disability.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time of a claim for VA 
disability compensation is filed or during the pendency of that 
claim.  McClain v. Nicholson, 21 Vet. App. 319 (2009).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962 and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran served in Vietnam during this period, as evidenced by his 
DD 214.

If a Veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  These diseases include 
respiratory cancers.  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42, 600 (June 24, 2002).

The Federal Circuit has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).


Factual Background and Analysis

In April 2004, the Veteran requested service connection for lung 
cancer.  He noted that he served in Vietnam when the spraying of 
Agent Orange took place.  

The claims file contains a 1999 request to the National Personnel 
Records Center (NPRC) for the Veteran's complete service 
treatment records.  The response form NPRC was that they mailed 
the requested records.  A second request in 2004 to the NPRC 
received a response that they had mailed all service treatment 
records in 1999.  There are no service treatment records in the 
claims file.  In September 2010, the RO issued a formal finding 
of unavailability of the Veteran's service treatment records.  
The United States Court of Appeals for Veteran's Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Associated with the claims folder is a December 2003 private CT 
scan of the Veteran's chest which showed irregular margins 
nodular density in the right upper lobe, and right middle lobe, 
which was noted to be suspicious and follow-up was recommended.  
He also had bilateral chronic interstitial lung changes and focal 
areas of pleural thickening with COPD, and a probably benign 
density in the right lower lobe.

A January 2004 letter from the National Lung Screening Trial 
noted that the Veteran's December 2003 screening examination 
showed abnormal findings that that based on the examination lung 
cancer could not be ruled out.  They suggested that he required 
follow-up based on the screening.  A March 2004 PET scan of the 
pulmonary nodule noted that the left hilar focus of uptake was 
suspicious for malignancy.

In February 2004, R.K., M.D., a pulmonary disease specialist, 
diagnosed pulmonary nodules in the right upper, right middle and 
infiltrate right lower lobe, and emphysema/COPD.  

A May 2004 CT scan of the Veteran's thorax was read to show no 
change in tiny right middle lobe and right upper lobe nodules.  
No medastinal or hilar lymphadenopathy was noted.

In a VA treatment record from July 2004, the Veteran stated that 
he was in a five year study with the Cancer Institute to follow 
whether the nodules in his lungs were growing, and found that 
they were not growing.  Other VA treatment records note that the 
Veteran had been smoking cigarettes since the 1950s.

In July 2004, the Veteran was afforded a respiratory VA 
examination.  The examiner noted that the Veteran was still 
waiting to see if the specialists were going to suggest surgery 
or radiation or chemotherapy.  He had no history of cancer of the 
lung diagnosed at the time of the examination.  The examiner 
diagnosed the Veteran with mild COPD.

A VA treatment record from January 2006 noted that the Veteran 
was followed by the University of Pennsylvania Medical Center 
(UPMC) for his lung nodules, where he had a CT scan done 
annually.  In February 2007,  the Veteran noted he had a CT scan 
of his lung (he reported he received on every six months), and 
that there was no change.  He stated he was told his lung nodules 
were due to asbestos and that it was not cancer.

In an August 2007 rating decision, the Veteran was granted 
service connection for multiple myeloma, evaluated at 100 percent 
disabling.

Chest x-ray from May 2008 noted cardiomediastinal silhouette is 
unremarkable, and there was a 2 cm opacity at the right upper 
lobe.  A CT scan was suggested.  A May 2008 CT scan was read to 
show pulmonary nodules that were stable when compared to previous 
study.

A May 2008 treatment record from Jameson Memorial Hospital noted 
that chest x-rays showed a mass in the right upper lobe.  The 
record also noted that the Veteran was diagnosed with multiple 
myeloma in October 2007.  In pertinent part, he was diagnosed 
with exacerbation of COPD, hypoxia, and multiple myeloma.

In April 2009, the Veteran was afforded a VA respiratory 
examination; his claims file was reviewed in conjunction with the 
examination.  He was diagnosed with advanced COPD and multiple 
pulmonary nodules.  The examiner noted that the Veteran did not 
have any definite diagnosis of lung cancer "at this juncture."  
As such, the examiner could not associate a link between his 
lungs and Agent Orange exposure. 

Although the Veteran's service treatment records are not of 
record, the Veteran is not prejudiced by a denial of service 
connection for lung cancer.  At the present time medical evidence 
shows that the Veteran does not have a diagnosis of lung cancer.  
Without a current diagnosis, the Veteran fails the first prong of 
the criteria for a grant of service connection.  As such, service 
connection for lung cancer is not warranted.


ORDER

Entitlement to service connection for lung cancer, to include as 
due to exposure to herbicides is denied.


REMAND

In the August 2009 Board remand, the Board found that in the July 
2004 VA examination the examiner did not provide a rationale for 
his opinion that the Veteran's hypertension was not secondary to 
his service-connected diabetes mellitus, nor did he indicate 
whether the Veteran's diabetes aggravated his hypertension.  

The remand directives noted that the Veteran should be scheduled 
for a new VA examination, where the physician was to "indicate 
whether the Veteran's diagnosed hypertension is caused or 
aggravated by the service connected diabetes mellitus...Sustainable 
reasons and bases are to be provided in any opinion given."  

In October 2010, the Veteran was afforded a VA hypertension 
examination.  The examiner, a physician's assistant, noted that 
the Veteran was diagnosed with benign essential hypertension and 
diabetes both in 1999.  He opined that the Veteran's hypertension 
was not caused or aggravated by his diabetic condition because 
the Veteran did not have diabetic nephropathy, which is a medical 
problem which can possibly lead to hypertension.  He also noted 
the Veteran's diabetes was under control.  While the VA examiner 
noted that the Veteran's diabetes could not have caused his 
hypertension because they Veteran does not have diabetic 
nephropathy-which can lead to hypertension, he did not provide a 
rationale for his opinion that the Veteran's diabetes did not 
aggravate his hypertension.  The examiner also indicated that the 
Veteran's blood pressure readings may be affected by his multiple 
myeloma/treatment for his multiple myeloma.  On remand, the 
Veteran should be afforded an additional VA examination, the 
physician should comment on whether the Veteran's multiple 
myeloma affects his blood pressure readings, and whether his 
diabetes has aggravated his hypertension (with rationale).  He 
should also address the Veteran's history of blood pressure 
readings, which do show an increase, though the readings remain 
low.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who treated the 
Veteran for his hypertension since October 
2010.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

2.  After completion of the above, the 
Veteran should be afforded a VA 
cardiovascular examination to determine the 
etiology of the hypertension.  Prior to the 
examination, the claims file and a copy of 
this remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

The physician is to indicate whether the 
Veteran's diagnosed hypertension is 
aggravated by his service connected diabetes 
mellitus.  The examiner should also elaborate 
on the October 2010 examiner's statement that 
the Veteran's multiple myeloma (or treatment 
for multiple myeloma) may be creating lower 
blood pressure readings.  A rationale should 
be provided for all opinions expressed.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


